                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

LESLIE SCOTT, TAL BECKER, individually             ]
and on behalf of others similarly situated         ]
                                                   ]
       PLAINTIFFS ,                                ]
                                                   ]
V.                                                 ]       CASE NO: 3:21-00401
                                                   ]
RVSHARE, LLC                                       ]
                                                   ]
       DEFENDANT.

                                  CERTIFICATE OF SERVICE

       I hereby certify that the Motions for Pro Hac Vice for Cam J. Justice and Adam D. Breit

(Dkt.6 and Dkt.7) were served via United States Mail to the following:

       RVSHARE
       C/O Commercial Registered Agent
       6545 Market Avenue N.
       Suite 100
       North Canton, Ohio 44721

       Adam D. Breit
       8551 W. Sunrise Blvd
       Suite 300
       Plantation, Florida 33322
       abreit@justiceinjurylawyer.com

And the Court’s filing system to:

       Cam J. Justice
       8551 W. Sunrise Blvd
       Suite 300
       Plantation, Florida 3332
       cjustice@justiceinjurylawyer.com




     Case 3:21-cv-00401 Document 8 Filed 05/21/21 Page 1 of 2 PageID #: 60
                                                       Respectfully submitted

                                                       s/James C. Bradshaw III
                                                       James C. Bradshaw III, BPR #13170
                                                       WYATT, TARRANT & COMBS, LLP
                                                       333 Commerce Street, Suite 1050
                                                       Nashville, TN 37203-1423
                                                       Telephone: (615)244-0020
                                                       jbradshaw@wyattfirm.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of May 2021, a copy of the forgoing was filed in the
above-captioned action. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt, including:
       RVSHARE
       C/O Commercial Registered Agent
       6545 Market Avenue N.
       Suite 100
       North Canton, Ohio 44721

       Adam D. Breit
       8551 W. Sunrise Blvd
       Suite 300
       Plantation, Florida 33322
       abreit@justiceinjurylawyer.com

       Cam J. Justice
       8551 W. Sunrise Blvd
       Suite 300
       Plantation, Florida 3332
       cjustice@justiceinjurylawyer.com



                                                               /s/ James C. Bradshaw III
                                                               James C. Bradshaw, III




                                      2
      Case 3:21-cv-00401 Document 8 Filed 05/21/21 Page 2 of 2 PageID #: 61
